Citation Nr: 1522486	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had service from June 1988 to September 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claim is currently held at the Atlanta, Georgia RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2015 via videoconference.  The transcript of the hearing has been associated with the claims file.

A March 2014 rating decision denied the Veteran's claim for service connection for sleep apnea and entitlement to automobile or adaptive equipment.  The Appellant issued a notice of disagreement in April 2014 in which he specifically disagreed with the decision.  However, a statement of the case has not been issued on the issues.  An October 2012 rating decision denied the Veteran's claim for service connection for diabetes.  The Veteran issued a notice of disagreement in November 2012 in which he specifically disagreed with the decision.  However, a statement of the case has not been issued on the issue.  Therefore, the Board directs that the RO issue a statement of the case for these issues, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Appellant so desires.

The issue of an increased rating for the Appellant's right knee has been raised by the Appellant in his July 2013 correspondence after he was granted service connection for a right knee disability, but the issue of an increased rating has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to service connection for a left shoulder disability has been raised in a letter from the Appellant's attorney dated in March 2015, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Appellant's claim of entitlement to service connection for gout and hypertension, to include as secondary to a service-connected disability.

A VA examination and medical opinion is required to determine the nature and etiology of the claimed disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
In this case, the Appellant has current diagnoses of gout and hypertension as seen in the extensive post-service treatment records.  At the Board hearing, the Appellant's attorney asserted that the Appellant's gout and hypertension are related to his service-connected right knee disability and the medicine he takes because of his knee problems.  While there are extensive treatment records for various problems, there has been no opinions issued on the exact nature and etiology of the Appellant's claimed gout and hypertension.  Therefore an examination and opinion are required.

The recently submitted private medical records have not been considered by the agency of original jurisdiction and there is no waiver of consideration of the evidence by the appellant or representative.  Since the claim is being remand, that evidence should be reviewed in a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature, extent, onset and etiology of gout.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.

After physically examining the Veteran and reviewing the complete claims file, the examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current gout had its onset in service or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current gout was caused (in whole or in part) by a service-connected disability, including his right knee disability?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current gout was aggravated by a service-connected disability, including his right knee disability?

The examiner should comment on whether the medications the Veteran takes for his service-connected knee disorder caused or aggravated his gout.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the hypertension (i.e., a baseline) before the onset of the aggravation.

The rationale for all opinions expressed should also be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Afford the Veteran a VA examination to determine the nature, extent, onset and etiology of hypertension.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.

After physically examining the Veteran and reviewing the complete claims file, the examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service, was manifested in the year immediately following service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by a service-connected disability, including his right knee disability?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated by a service-connected disability, including his right knee disability?

The examiner should comment on whether the medications the Veteran takes for his service-connected knee disorder caused or aggravated his hypertension.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the hypertension (i.e., a baseline) before the onset of the aggravation.

The rationale for all opinions expressed should also be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Furnish the Veteran with a statement of the case pertaining to the issues of entitlement to service connection for sleep apnea, diabetes, and entitlement to automobile and adaptive equipment or adaptive equipment only.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

4.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

